 

Exhibit 10.1

 

EXECUTION VERSION

 

AGREEMENT

 

This Agreement (this “Agreement”) is made and entered into as of October 17,
2016 by and among Stewart Information Services Corporation (the “Company”) and
the entities and natural persons set forth in the signature pages hereto
(collectively, “Starboard”) (each of the Company and Starboard, a “Party” to
this Agreement, and collectively, the “Parties”).

 

RECITALS

 

WHEREAS, as of the date hereof, Starboard is deemed to beneficially own shares
of Common Stock of the Company (the “Common Stock”) totaling, in the aggregate,
2,315,000 shares (the “Shares”), or approximately 9.9%, of the Common Stock
issued and outstanding on the date hereof; and

 

WHEREAS, as of the date hereof, the Company and Starboard have determined to
come to an agreement to modify the composition of the Company’s Board of
Directors (the “Board”) and as to certain other matters, as provided in this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

 

1.          Resignation, Appointment, Nomination and Election of Directors;
Board Committees; Replacement Rights and Related Agreements.

 

(a)          Resignation and Appointment of Directors. Immediately after the
execution of this Agreement, (1) the Company shall cause Malcolm S. Morris and
Stewart Morris, Jr. to resign from the Board and all committees thereof, (2) the
Board and all applicable committees of the Board shall take all necessary
actions to (A) accept such resignations and (B) appoint each of Matthew W.
Morris and Clifford Press (the “Starboard Designee”) as a director of the
Company. The Starboard Designee shall qualify as “independent” pursuant to the
New York Stock Exchange (“NYSE”) listing standards and the rules and regulations
of the U.S. Securities and Exchange Commission (the “SEC”).

 

(b)          Selection of the New Independent Directors. Promptly following the
execution of this Agreement, but in any event within ten (10) business days
hereof, the Nominating and Corporate Governance Committee of the Board (the
“Nominating Committee”), as reconstituted under Section 1(i), shall take all
necessary actions in good faith to (1) commence a search for two (2) new
independent directors (the “New Independent Directors”) and (2) retain a
nationally-recognized director search firm to assist as requested with such
search (the “Search Firm”). The Nominating Committee shall determine and provide
the Search Firm with the appropriate skill set, qualifications and experience
for the two New Independent Directors, which shall include, among other criteria
selected by the Nominating Committee from time to time, recent experience as a
director or executive officer in the technology enabled financial services
industries and/or recent experience as a director or executive officer in the
title insurance industry (such criteria, the “Director Criteria”). For the
avoidance of doubt, the Nominating Committee shall determine whether any
candidates for the New Independent Directors meet the Director Criteria or,
regardless, are otherwise qualified to serve as a New Independent Director. The
Nominating Committee shall task the Search Firm with providing the Nominating
Committee with (i) a list of highly qualified candidates for the New Independent
Directors who meet the Director Criteria within ten (10) business days of such
request, which list shall include at least eight (8) candidates, and (ii)
additional candidates from time-to-time until the Board has appointed both New
Independent Directors. Starboard and any other person will be entitled to
directly suggest names of potential candidates to the Search Firm. In addition
to considering the candidates suggested by the Search Firm, the Nominating
Committee will also give due consideration to Ernest D. Smith (“Mr.
Smith”),Roslyn B. Payne (“Ms. Payne”) and any other candidates that the
Nominating Committee believes are appropriate for consideration, each of whom
shall also be vetted by the Search Firm. Each of the New Independent Directors
shall qualify as “independent” pursuant to the NYSE listing standards and the
rules and regulations of the SEC and not be an employee or principal of
Starboard.

 

 

 



 

(c)          Appointment of the New Independent Directors. The Nominating
Committee shall determine whether to recommend to the Board any potential
candidate(s) for appointment as the New Independent Director(s). Neither of
Laurie C. Moore and Governor Frank Keating shall participate in (i) interviewing
candidates for the New Independent Directors or (ii) providing input to the
Nominating Committee regarding any such candidates. A candidate must be
recommended by a majority of the Nominating Committee before his or her
appointment as a director is presented for approval by the Board. The Nominating
Committee shall endeavor in good faith to present to the Board a total of three
preferred candidates for the first New Independent Director position and a total
of three preferred candidates for the second New Independent Director Position
(which may include the same candidates presented for the first New Independent
Director position), or if the First New Independent Director has already been
appointed, a total of two preferred candidates for the second New Independent
Director position, in each case within thirty (30) days of the Nominating
Committee’s receipt of the list of candidates from the Search Firm. Following
the presentation of the preferred candidate(s) by the Nominating Committee,
representatives of the Board shall have up to seven (7) days to interview each
candidate prior to the Board’s selection and appointment of the New Independent
Directors. A candidate presented to the Board will be appointed as a New
Independent Director only if approved by a Board consisting of the Starboard
Designee (or Starboard Replacement Director, as applicable) with the approval of
five (5) out of the seven (7) directors participating in such determination;
provided that if the first New Independent Director has already been appointed
to the Board prior to the Board’s consideration of candidates for the second New
Independent Director, then the first New Independent Director shall participate
in the appointment of the second New Independent Director and a candidate
presented to the Board will be appointed as the second New Independent Director
only if approved by a Board consisting of the Starboard Designee (or Starboard
Replacement Director, as applicable) with the approval of six (6) out of the
eight (8) directors participating in such determination; provided further that
the selection and appointment of any person as the New Independent Director, the
First Deadlock Candidate (as defined below) or the Second Deadlock Candidate (as
defined below) as provided in this Agreement complies with each of Texas and New
York insurance regulatory laws. Each of Laurie C. Moore and Governor Frank
Keating shall not vote on, and will recuse herself or himself from any
discussions related to, the Board’s selection and appointment of any of the New
Independent Directors. Subject to Section 1(d), the Nominating Committee and the
Board shall continue to follow the procedures of this Section 1(c) until the New
Independent Directors are appointed to the Board.

 

(d)          Timing of the Appointment of the New Independent Directors. If the
first New Independent Director is not appointed to the Board as of the earlier
of (i) the date that is sixty (60) days following the Nominating Committee’s
receipt of the list of candidates from the Search Firm and (ii) the date that is
seventy-five (75) days following the date hereof (the “First Candidate
Deadline”), then Starboard may select a candidate for the first New Independent
Director who qualifies as “independent” pursuant to the NYSE listing standards
and the rules and regulations of the SEC and is not an employee or principal of
Starboard and present such candidate and one of Mr. Smith or Ms. Payne to the
Board (the candidate and Mr. Smith or Ms. Payne, as selected by Starboard, the
“First Deadlock Candidates”). Within five (5) business days after the later of
(i) the date that the First Deadlock Candidates submit to the Company the
documentation required by Section 1(l)(v) herein and (ii) representatives of the
Board have conducted customary interview(s) of the First Deadlock Candidates
(which interviews shall have been conducted within seven (7) days of Starboard’s
selection of the First Deadlock Candidates), the Board shall select by a
plurality vote one of the First Deadlock Candidates and then a majority of the
Board shall be required to and shall appoint such selection to the Board as the
first New Independent Director. In the event that no First Deadlock Candidate
wins a plurality vote of the Board, Starboard shall indicate which of the First
Deadlock Candidates shall be appointed as the first New Independent Director. If
the second New Independent Director is not appointed to the Board within ninety
(90) days of the date hereof, then Starboard may select a candidate for the
second New Independent Director who qualifies as “independent” pursuant to the
NYSE listing standards and the rules and regulations of the SEC and is not an
employee or principal of Starboard and present such candidate and one of Mr.
Smith or Ms. Payne to the Board (the candidate and Mr. Smith or Ms. Payne, as
selected by Starboard, the “Second Deadlock Candidates”). Within five (5)
business days after the earlier of (i) the date that the Second Deadlock
Candidates submit to the Company the documentation required by Section 1(l)(iv)
herein and (ii) representatives of the Board have conducted customary
interview(s) of the Second Deadlock Candidates (which interviews shall have been
conducted within seven (7) days of Starboard’s selection of the Second Deadlock
Candidates), the Board shall select by a plurality vote one of the Second
Deadlock Candidates and then a majority of the Board shall be required to and
shall appoint such selection to the Board as the second New Independent
Director. In the event that no Second Deadlock Candidate wins a plurality vote
of the Board, Starboard shall indicate which of the Second Deadlock Candidates
shall be appointed as the second New Independent Director. If the Nominating
Committee does not provide the Board with a list of the recommended candidates
for each of the first and second New Independent Directors within forty-five
(45) days of the Nominating Committee’s receipt of the list of candidates from
the Search Firm, then the sixty (60) day timeline contemplated in clause (i) of
the first sentence of this Section 1(d) shall be extended (without extending the
First Candidate Deadline) on a per-diem basis for each day after forty-five (45)
days that the Nominating Committee delays providing the Board with the
recommendations contemplated in Section 1(c).



 

2 

 



  

(e)          Nomination of the New Independent Directors. Substantially
concurrently with the Board’s appointment of any candidate as the first New
Independent Director in accordance with Sections 1(c) and (d), the Board and all
applicable committees of the Board shall take all necessary actions to (A)
accept the resignation of Laurie C. Moore from the Board and all applicable
committees thereof, pursuant to the irrevocable resignation letter previously
delivered to the Board in accordance with Section 1(k), and (B) appoint the
first New Independent Director to such committees as the Board may determine.
Substantially concurrently with the Board’s appointment of any candidate as the
second New Independent Director in accordance with Sections 1(c) and (d), the
Board and all applicable committees of the Board shall take all necessary
actions to (A) accept the resignation of Governor Frank Keating from the Board
and all applicable committees thereof, pursuant to the irrevocable resignation
letter previously delivered to the Board in accordance with Section 1(k), and
(B) appoint the second New Independent Director to such committees as the Board
may determine. The Board and all applicable committees of the Board shall
nominate each New Independent Director to stand for election at the 2017 annual
meeting of stockholders (the “2017 Annual Meeting”). Each of the Nominating
Committee and the Board shall use its reasonable best efforts and work in good
faith to identify and recommend or appoint the New Independent Directors as
promptly as reasonably practicable.

 

(f)           Nomination and Election of Directors at the 2017 Annual Meeting.
The Board and all applicable committees of the Board shall take all action
necessary so that at the 2017 Annual Meeting, the Board shall nominate for
election as directors Arnaud Ajdler, Thomas G. Apel, James Chadwick, Glenn C.
Christenson, Robert L. Clarke (the “Incumbent Directors”), the Starboard
Designee (or Starboard Replacement Director, as applicable), Matthew W. Morris
and the New Independent Directors. The Board and all applicable committees of
the Board shall not nominate any persons for election as directors at the 2017
Annual Meeting other than (1) the Incumbent Directors, (2) Matthew W. Morris,
(3) the Starboard Designee and (4) the New Independent Directors (the
individuals in clauses (1)-(4), the “Board Slate”). The Company will recommend
and solicit proxies for the election of the Board Slate as directors at the 2017
Annual Meeting.

 

(g)          Termination of the Advisory Board. Substantially concurrently with
the execution of this Agreement, the Board and all applicable committees of the
Board shall take all necessary action to (1) accept the resignation of each
member of the advisory Board from the advisory Board and all committees thereof,
which irrevocable resignation letter was delivered to the Board in accordance
with Section 1(k), and (2) dissolve the advisory Board and terminate any
existing agreements with advisory Board members regarding their service as
advisory Board members. During the Standstill Period (as defined below), the
Board and all applicable committees of the Board shall not create any advisory
Board.

 

(h)          Termination of the Executive Committee of the Board. Substantially
concurrently with the execution of this Agreement, the Board and all applicable
committees of the Board shall take all necessary action to dissolve the
executive committee of the Board. During the Standstill Period, the Board and
all applicable committees of the Board shall not create any executive committee
of the Board.

 

(i)           Reconstitution of Nominating Committee. Immediately following the
execution of this Agreement, the Board and all applicable committees of the
Board shall take all necessary action to reconstitute the Nominating Committee
such that the members of the reconstituted Nominating Committee shall initially
be, and shall remain during the Standstill Period, Thomas G. Apel, James
Chadwick and the Starboard Designee (or the Starboard Replacement Director, as
applicable), with the Starboard Designee (or the Starboard Replacement Director,
as applicable) serving as Chairperson. During the Standstill Period, the Board
shall not change the size or composition of the Nominating Committee without the
prior written consent of Starboard. As promptly as practicable after the date of
this Agreement, and without affecting the obligations of the Company under this
Agreement, the reconstituted Nominating Committee shall adopt rules, procedures
and a schedule governing the Nominating Committee in order to timely fulfill its
obligations under this Agreement.

 

3 

 

  

(j)           Replacement Rights. If the Starboard Designee (or his or her
Starboard Replacement Director (as defined below), if applicable) is unable or
unwilling to serve as a director, resigns as a director or is removed as a
director during the Standstill Period, and at such time Starboard has combined
beneficial and economic ownership in the aggregate of at least three percent
(3.0%) of the Company’s then outstanding Common Stock (the “Minimum Ownership
Threshold”), Starboard shall have the ability to recommend a substitute
director(s) in accordance with this Section 1(j) (any such replacement nominee
shall be referred to as the “Starboard Replacement Director”). Any Starboard
Replacement Director recommended by Starboard must meet the following criteria:
(1) such person will qualify as “independent” pursuant to NYSE listing standards
and (2) such person has the relevant financial and business experience to be a
director of the Company and, with regard to a Starboard Replacement Director, to
replace the Starboard Designee (or any Starboard Replacement Director, if
applicable), and (3) such person meets the publicly disclosed guidelines and
policies with respect to service on the Board as in effect as of the date of
this Agreement (the “Corporate Governance Guidelines and Policies”), in each
case, as reasonably determined by the Nominating Committee (clauses (1)-(3), the
“Replacement Criteria”). The Nominating Committee shall make its determination
and recommendation regarding whether such person meets the Replacement Criteria
within five (5) business days after the later of (i) such nominee having
submitted to the Company the documentation required by Section 1(l)(v) herein
and (ii) representatives of the Nominating Committee having conducted customary
interview(s) of such nominee. The Company shall use its reasonable best efforts
to conduct any interview(s) contemplated in this Section 1(j) as promptly as
practicable, but in any case, assuming reasonable availability of the nominees,
within ten (10) business days, after Starboard’s submission of such nominees to
the Nominating Committee. In the event the Nominating Committee does not accept
a substitute person recommended by Starboard as the Starboard Replacement
Director as a result of such person not meeting the Replacement Criteria,
Starboard shall have the right to recommend additional substitute person(s)
meeting the Replacement Criteria whose appointment shall be subject to the
Nominating Committee recommending such person in accordance with the procedures
described above. Upon the recommendation of a Starboard Replacement Director
nominee by the Nominating Committee, the Board shall vote on the appointment of
such Starboard Replacement Director to the Board no later than five (5) calendar
days after the Nominating Committee recommendation of such Starboard Replacement
Director; provided, however, that if the Board does not elect such Starboard
Replacement Director to the Board as a result of such person not meeting the
Replacement Criteria, the Parties shall continue to follow the procedures of
this Section 1(j) until a Starboard Replacement Director is appointed to the
Board; provided further that the selection and appointment of any person as the
Starboard Replacement Director as provided in this Agreement complies with each
of Texas and New York insurance regulatory laws. Upon a Starboard Replacement
Director’s appointment to the Board, the Board and all applicable committees of
the Board shall take all necessary actions to appoint such Starboard Replacement
Director to any applicable committee of the Board of which the replaced director
was a member immediately prior to such director’s resignation or removal. If at
any time Starboard’s aggregate beneficial and economic ownership of Common Stock
decreases to less than the Minimum Ownership Threshold, the right of Starboard
pursuant to this Section 1(j) to participate in the recommendation of a
Starboard Replacement Director to fill the vacancy caused by the resignation or
removal of the Starboard Designee or any Starboard Replacement Director shall
automatically terminate. Notwithstanding the foregoing, in the event that
Starboard fails to comply with its obligations in Section 1(l)(iii) prior to the
2017 Annual Meeting, the Company shall not be required to nominate, recommend,
support or solicit proxies for the election of the Starboard Designee (or the
Starboard Replacement Director, as applicable) to the Board at the 2017 Annual
Meeting. Notwithstanding anything to the contrary in this Agreement, if during
the Standstill Period (1) the Starboard Designee (or his Starboard Replacement
Director, if applicable) has resigned or been removed as a director, (2) a
Starboard Replacement Director has not yet been appointed to the Board and (3)
Starboard’s aggregate beneficial and economic ownership of Common Stock meets
the Minimum Ownership Threshold, then neither the Nominating Committee nor the
Board shall take any actions in furtherance of the selection, recommendation and
appointment of the New Independent Director(s) until a Starboard Replacement
Director is appointed to the Board and the Nominating Committee.

 

(k)         Delivery of Resignations. Concurrently with the execution of this
Agreement, each of Malcolm S. Morris and Stewart Morris, Jr. has executed and
delivered to the Company an irrevocable resignation letter pursuant to which he
shall immediately resign from the Board and all applicable committees thereof
and, notwithstanding any provision thereof to the contrary, waive any right to
be nominated as a director pursuant to the terms of that certain exchange
agreement, dated as of January 26, 2016, by and among the Company and Malcolm S.
Morris, Matthew W. Morris, Stewart Morris, Jr., Morris Children Heritage Trust
and Stewart Security Capital, LP. Concurrently with the execution of this
Agreement, each of Laurie C. Moore and Governor Frank Keating has executed and
delivered to the Company an advance irrevocable resignation letter pursuant to
which he or she shall resign from the Board and all applicable committees
thereof effective upon the Board’s approval of the appointment of any candidate
as the first and second New Independent Director, respectively, in accordance
with Sections 1(c) and (d). Concurrently with the execution of this Agreement,
each of Paul W. Hobby and Matthew W. Morris has executed and delivered to the
Company an irrevocable resignation letter pursuant to which he shall immediately
resign from the advisory Board.



 

4 

 

   

(l)           Additional Agreements.

 

(i)          Starboard agrees that it will cause its controlled Affiliates and
Associates to comply with the terms of this Agreement and shall be responsible
for any breach of this Agreement by any such controlled Affiliate or Associate.
As used in this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, or
the rules or regulations promulgated thereunder (the “Exchange Act”) and shall
include all persons or entities that at any time during the term of this
Agreement become Affiliates or Associates of any person or entity referred to in
this Agreement.

 

(ii)         Upon execution of this Agreement, Starboard hereby agrees that it
will not, and that it will not permit any of its controlled Affiliates or
Associates to, (1) other than as set forth in this Agreement, nominate or
recommend for nomination any person for election at the 2017 Annual Meeting,
directly or indirectly, (2) submit any proposal for consideration at, or bring
any other business before, the 2017 Annual Meeting, directly or indirectly, or
(3) initiate, encourage or participate in any “withhold” or similar campaign
with respect to the 2017 Annual Meeting, directly or indirectly. Starboard shall
not publicly or privately encourage or support any other stockholder to take any
of the actions described in this Section 1(l)(ii), provided, however, that the
foregoing shall not be deemed to limit the ability of any director of the
Company to act in accordance with his or her fiduciary duties.

 

(iii)        Starboard agrees that it will (1) appear in person or by proxy at
the 2017 Annual Meeting and vote all shares of Common Stock of the Company
beneficially owned by Starboard at the meeting, (w) in favor of the election of
the Board Slate, (x) in favor of the ratification of the appointment of KPMG LLP
as the Company’s independent auditors for 2017, (y) in accordance with the
Board’s recommendation with respect to the Company’s “say-on-pay” proposal and
any other Company proposal or stockholder proposal presented at the 2017 Annual
Meeting and (2) vote all shares of Common Stock of the Company beneficially
owned by Starboard at any meeting during the Standstill Period (whether at a
special meeting or otherwise) in accordance with the Board’s recommendation on
any proposal relating to the removal of director(s); provided, however, that in
the event Institutional Shareholder Services Inc. (“ISS”) or Glass Lewis & Co.,
LLC (“Glass Lewis”) recommends otherwise with respect to the Company’s “say on
pay” proposal or any other Company proposal or stockholder proposal presented at
the 2017 Annual Meeting (other than proposals relating to the election or
removal of directors), Starboard shall be permitted to vote in accordance with
the ISS or Glass Lewis recommendation.

 

(iv)        Prior to the date of this Agreement, the Starboard Designee has
submitted to the Company (x) a fully completed copy of the Company’s standard
director & officer questionnaire and other reasonable and customary director
onboarding documentation (including an authorization form to conduct a
background check) required by the Company in connection with the appointment or
election of new Board members and (y) a written representation that such person,
if elected as a director of the Company, would be in compliance, and will comply
with, all applicable publicly disclosed confidentiality, corporate governance,
conflict of interest, Regulation FD, code of conduct and ethics, and stock
ownership and trading policies and guidelines of the Company that have been
provided to such person prior to the date hereof. After being identified, each
of the New Independent Directors and any Starboard Replacement Director will
promptly (but in any event prior to being appointed to the Board in accordance
with this Agreement) submit to the Company (a) a fully completed copy of the
Company’s standard director & officer questionnaire and other reasonable and
customary director onboarding documentation (including an authorization form to
conduct a background check) required by the Company in connection with the
appointment or election of new Board members and (b) a written representation
that such person, if elected as a director of the Company, would be in
compliance, and will comply with, all applicable publicly disclosed
confidentiality, corporate governance, conflict of interest, Regulation FD, code
of conduct and ethics, and stock ownership and trading policies and guidelines
of the Company that have been provided to such person prior to such date.



 

5 

 



  

(v)         The Company agrees that during the Standstill Period, the Board and
all applicable committees of the Board shall not increase the size of the Board
to more than nine (9) directors.

 

2.           Standstill Provisions.

 

(a)          Starboard agrees that from the date of this Agreement until the
earlier of (x) the date that is fifteen (15) business days prior to the deadline
for the submission of stockholder nominations for the Company’s 2018 annual
meeting of stockholders (the “2018 Annual Meeting”) pursuant to the Company’s
Third Amended and Restated By-laws and (y) the date that is one-hundred and
thirty (130) days prior to the first anniversary of the 2017 Annual Meeting (the
“Standstill Period”), neither it nor any of its Affiliates or Associates under
its control will, and it will cause each of its Affiliates and Associates under
its control not to, directly or indirectly, in any manner:

 

(i)          engage in any solicitation of proxies or consents or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act) of proxies or consents (including, without limitation,
any solicitation of consents that seeks to call a special meeting of
stockholders), in each case, with respect to securities of the Company;

 

(ii)         form, join or in any way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than a “group” that includes all or some of the persons identified
on Exhibit A, but does not include any other entities or persons not identified
on Exhibit A as of the date hereof); provided, however, that nothing herein
shall limit the ability of an Affiliate of Starboard to join the “group”
following the execution of this Agreement, so long as any such Affiliate agrees
to be bound by the terms and conditions of this Agreement;

 

(iii)        deposit any Common Stock in any voting trust or subject any Common
Stock to any arrangement or agreement with respect to the voting of any Common
Stock, other than any such voting trust, arrangement or agreement solely among
the members of Starboard and their Affiliates and otherwise in accordance with
this Agreement;

 

(iv)        seek, or encourage any person, to submit nominations in furtherance
of a “contested solicitation” for the election or removal of directors with
respect to the Company or seek, encourage or take any other action with respect
to the election or removal of any directors; provided, however, that nothing in
this Agreement shall prevent Starboard or its Affiliates or Associates from
taking actions in furtherance of identifying director candidates in connection
with the 2018 Annual Meeting so long as such actions do not create a public
disclosure obligation for Starboard or the Company and are undertaken on a basis
reasonably designed to be confidential and in accordance in all material
respects with Starboard’s normal practices in the circumstances;

 

(v)         (A) make any proposal for consideration by stockholders at any
annual or special meeting of stockholders of the Company, (B) make any offer or
proposal (with or without conditions) with respect to any merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving the Company, or encourage, initiate or support any other third party
in any such related activity, (C) make any public communication in opposition to
any Company acquisition or disposition activity approved by the Board, prior to
such activity becoming public, or (D) call or seek the calling of a special
meeting of stockholders;

 

(vi)        seek, alone or in concert with others, representation on the Board,
except as specifically permitted in this Agreement;

 

6 

 



 

(vii)       seek to advise, encourage, support or influence any person with
respect to the voting or disposition of any securities of the Company at any
annual or special meeting of stockholders, except in accordance with Section 1;
or

 

(viii)      make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.

 

(b)          Except as expressly provided in this Agreement, each of Starboard
and its Affiliates and Associates under its control shall be entitled to (i)
vote its shares on any other proposal duly brought before the 2017 Annual
Meeting or otherwise vote as Starboard determines in its sole discretion, (ii)
disclose, publicly or otherwise, how it intends to vote or act with respect to
any securities of the Company, any stockholder proposal or other matter to be
voted on by the stockholders of the Company and the reasons therefor (in each
case, subject to Section 1(l)(iii)), and (iii) communicate with other companies,
including competitors and potential strategic partners of the Company, in the
ordinary course of Starboard’s business in connection with Starboard’s research
and evaluation of other companies.

 

(c)          To the extent that the Starboard Replacement Director is a
principal or employee of Starboard, nothing in this Section 2(a) shall be deemed
to limit the exercise in good faith by such Starboard Replacement Director of
his or her fiduciary duties solely in his or her capacity as a director of the
Company.

 

(d)          Nothing in Section 2(a) shall be deemed to prohibit Starboard and
its Affiliates and Associates from communicating privately with the Company’s
directors, officers, and advisors so long as such private communications would
not be reasonably determined to trigger public disclosure obligations for any
Party.

 

3.           Representations and Warranties of the Company.

 

The Company represents and warrants to Starboard that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution, delivery and performance of this Agreement by the
Company does not and will not violate or conflict with (1) any law, rule,
regulation, order, judgment or decree applicable to the Company or (2) result in
any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound, and (d)
the Company has reached an agreement with Foundation Asset Management, LP
whereby Foundation has withdrawn its consent solicitation to call a special
meeting of stockholders of the Company and any request to call a special meeting
of stockholders of the Company.





 

7 

 



 

4.           Representations and Warranties of Starboard.

 

Starboard represents and warrants to the Company that (a) the authorized
signatory of Starboard set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind Starboard thereto,
(b) this Agreement has been duly authorized, executed and delivered by
Starboard, and is a valid and binding obligation of Starboard, enforceable
against Starboard in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of Starboard as currently in effect, (d) the execution,
delivery and performance of this Agreement by Starboard does not and will not
violate or conflict with (1) any law, rule, regulation, order, judgment or
decree applicable to Starboard or (2) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
Starboard is a party or by which it is bound, (e) as of the date of this
Agreement, Starboard is deemed to beneficially own in the aggregate 2,315,000
shares of Common Stock, (f) as of the date hereof, Starboard does not currently
have and does not currently have any right to acquire any interest in any other
securities of the Company (or any rights, options or other securities
convertible into or exercisable or exchangeable (whether or not convertible,
exercisable or exchangeable immediately or only after the passage of time or the
occurrence of a specified event) for such securities or any obligations measured
by the price or value of any securities of the Company or any of its controlled
Affiliates, including any swaps or other derivative arrangements designed to
produce economic benefits and risks that correspond to the ownership of Common
Stock, whether or not any of the foregoing would give rise to beneficial
ownership (as determined under Rule 13d-3 promulgated under the Exchange Act),
and whether or not to be settled by delivery of Common Stock, payment of cash or
by other consideration, and without regard to any short position under any such
contract or arrangement), and (g) Starboard will not, directly or indirectly,
compensate or agree to compensate each of the New Independent Directors or the
Starboard Designee (other than a New Independent Director or Starboard
Replacement Director that is a principal or employee of Starboard) for his or
her respective service as a nominee or director of the Company with any cash,
securities (including any rights or options convertible into or exercisable for
or exchangeable into securities or any profit sharing agreement or arrangement),
or other form of compensation directly or indirectly related to the Company or
its securities, other than, in the case of the Starboard Replacement Director,
any performance-based compensation tied to the investments of Starboard. For the
avoidance of doubt, nothing herein shall prohibit Starboard for compensating or
agreeing to compensate any person for his or her respective service as a nominee
or director of any other company.

 

5.          Press Release.

 

Promptly following the execution of this Agreement, the Company and Starboard
shall jointly issue a mutually agreeable press release (the “Press Release”)
announcing certain terms of this Agreement, in the form attached hereto as
Exhibit B. Prior to the issuance of the Press Release and subject to the terms
of this Agreement, neither the Company (including the Board and any committee or
subcommittee thereof) nor Starboard shall issue any press release or public
announcement regarding this Agreement or the matters contemplated hereby without
the prior written consent of the other Party. During the Standstill Period,
neither the Company nor Starboard shall make any public announcement or
statement that is inconsistent with or contrary to the statements made in the
Press Release, except as required by law or the rules of any stock exchange or
with the prior written consent of the other Party, and otherwise in accordance
with this Agreement.

 

6.          Specific Performance.

 

Starboard, on the one hand, and the Company, on the other hand, acknowledges and
agrees that irreparable injury to the other Party hereto would occur in the
event any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached and that such injury would
not be adequately compensable by the remedies available at law (including the
payment of money damages). It is accordingly agreed that Starboard (or any of
the entities and natural persons listed in the signature pages hereto), on the
one hand, and the Company, on the other hand (the “Moving Party”), shall each be
entitled to specific enforcement of, and injunctive relief to prevent any
violation of, the terms hereof, and the other Party hereto will not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity.
This Section 6 is not the exclusive remedy for any violation of this Agreement.

 

7.          Expenses.

 

The Company shall reimburse Starboard for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) incurred solely in
connection with the matters related to the 2017 Annual Meeting and the
negotiation and execution of this Agreement, provided that such reimbursement
shall not exceed $105,000 in the aggregate.





 

8 

 



 

8.          Severability.

 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

 

9.          Notices.

 

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (iii) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (iv) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company: Stewart Information Services Corporation

1980 Post Oak Blvd., Suite 800

Houston, TX 77056

Attention: Matthew W. Morris

Telephone: (713) 625-8000

Facsimile: (713) 629-2323

Email: matt@stewart.com

 

With copies (which shall not constitute notice) to: Skadden, Arps, Slate,
Meagher & Flom LLP

4 Times Square

New York, NY 10036

Attention: Richard J. Grossman

Telephone: (212) 735-2116

Facsimile: (917) 777-2116

Email: Richard.Grossman@skadden.com

 

If to Starboard or any member thereof: Starboard Value LP

777 Third Avenue, 18th Floor

New York, NY 10017

Attention: Jeffrey C. Smith

Telephone: (212) 845-7955

Facsimile: (212) 845-7989

Email: JSmith@starboardvalue.com

 

With a copy (which shall not constitute notice) to: Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention: Eleazer Klein

Telephone: (212) 756-2376

Facsimile: (212) 593-5955

Email: eleazer.klein@srz.com





 

9 

 



 

10.          Applicable Law.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware). Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (i) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by applicable legal requirements, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY DISPUTE.

 

11.         Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

 

12.         Mutual Non-Disparagement.

 

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period or if earlier, until such time as the other Party or any
of its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached this Section 12, neither it nor any
of its respective agents, subsidiaries, affiliates, successors, assigns,
principals, partners, officers, key employees or directors, shall in any way
publicly criticize, disparage, call into disrepute, or otherwise defame or
slander the other Parties or such other Parties’ subsidiaries, affiliates,
successors, assigns, officers (including any current officer of a Party or a
Parties’ subsidiaries who no longer serves in such capacity following the
execution of this Agreement), directors (including any current director of a
Party or a Parties’ subsidiaries who no longer serves in such capacity following
the execution of this Agreement), employees, stockholders, agents, attorneys or
representatives, or any of their businesses, products or services, in any manner
that would reasonably be expected to damage the business or reputation of such
other Parties, their businesses, products or services or their subsidiaries,
affiliates, successors, assigns, officers (or former officers), directors (or
former directors), employees, stockholders, agents, attorneys or
representatives.

 

13.         Termination.

 

In the event that within one-hundred and ten (110) days of this Agreement (the
“Outside Date”), two (2) New Independent Directors (i.e., any two (2) of the New
Independent Directors, the First Deadlock Candidate or the Second Deadlock
Candidate) are not serving as directors of the Company because of regulatory
issues, then Starboard may terminate this Agreement by delivering written notice
to the Company within five business days of the Outside Date and if Starboard
delivers such termination notice, this Agreement and the related documents
delivered in connection herewith shall terminate and be of no further force and
effect; provided, however, that in such termination event, the Board shall take
all necessary action to ensure that Starboard has not less than ten (10)
business days within which to submit nominations of director candidates for
election to the Board at the 2017 Annual Meeting.



 

10 

 



 



14.         Entire Agreement; Amendment and Waiver; Successors and Assigns;
Third Party Beneficiaries.

 

This Agreement contains the entire understanding of the Parties hereto with
respect to its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each the
Company and Starboard. No failure on the part of any Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to any member of Starboard, the prior written consent of
the Company, and with respect to the Company, the prior written consent of
Starboard. This Agreement is solely for the benefit of the Parties hereto and is
not enforceable by any other persons.

 

[The remainder of this page intentionally left blank]

 

11 

 



 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

/s/ Matthew W. Morris

 

STEWART INFORMATION SERVICES CORPORATION

 

Name: Matthew W. Morris

Title: Chief Executive Officer

 

[Signature Page to Agreement]

 

 

 

 

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

By: Starboard Value LP, its investment manager

 

STARBOARD VALUE AND OPPORTUNITY S LLC

By: Starboard Value LP, its manager

 

STARBOARD PRINCIPAL CO GP LLC

 

STARBOARD VALUE LP

By: Starboard Value GP LLC, its general partner

 

STARBOARD VALUE GP LLC

By: Starboard Principal Co LP, its member

 

STARBOARD PRINCIPAL CO LP

By: Starboard Principal Co GP LLC, its general partner

 

STARBOARD VALUE AND OPPORTUNITY C LP

By: Starboard Value R LP, its general partner

 

STARBOARD VALUE R LP

By: Starboard Value R GP LLC, its general partner

 

STARBOARD VALUE R GP LLC

 

By:  /s/ Jeffrey C. Smith Name: Jeffrey C. Smith Title: Authorized Signatory

 

 

 



 

EXHIBIT A

 

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD
STARBOARD VALUE AND OPPORTUNITY S LLC
STARBOARD VALUE LP
STARBOARD VALUE GP LLC
STARBOARD PRINCIPAL CO LP
STARBOARD PRINCIPAL CO GP LLC
STARBOARD VALUE AND OPPORTUNITY C LP
STARBOARD VALUE R LP
STARBOARD VALUE R GP LLC
JEFFREY C. SMITH
MARK R. MITCHELL
PETER A. FELD

  

[Exhibit A]

 

 

EXHIBIT B

PRESS RELEASE

 



[Exhibit B]

 



 

Stewart Announces Agreement with Starboard on Board Composition and Governance
Enhancements

 

Three New Independent Directors to be Appointed to the Board

 

Appoints CEO Matthew Morris to Board

 

HOUSTON, October 18, 2016 — Stewart Information Services Corporation (NYSE:STC)
today announced that it has entered into an agreement with Starboard Value LP
(together with certain of its affiliates, “Starboard”) regarding the composition
of the Stewart Board of Directors.

 

Stewart Chief Executive Officer Matthew Morris and a new independent director,
Clifford Press, will be appointed to the Board, effective immediately. Mssrs.
Morris and Press will replace Malcolm S. Morris and Stewart Morris, Jr., who
have agreed to resign after each serving on the Board for 16 years. In addition,
the Board has committed to appoint two other new independent directors and is
hiring a nationally recognized director search firm to assist in the process.
The two new independent directors will replace Laurie Moore-Moore and Frank
Keating, two current members of the Board, who have agreed to step down once the
new independent directors have been identified and appointed to the Board.

 

With the addition of Mssrs. Morris and Press, and the two new independent Board
members to be named, the Stewart Board will be comprised of nine directors,
eight of whom will be independent.

 

“The enhancements announced today will help us improve Stewart’s corporate
governance structure for the benefit of all shareholders, allowing us to create
a truly independent Board in-line with best practices,” said Thomas Apel,
Chairman of the Stewart Board. “We welcome Clifford to the Board and look
forward to benefitting from his perspective and significant financial and
investing expertise as we continue to execute on our strategy to ensure
long-term growth at Stewart. We believe the newly constituted Stewart Board,
which will include substantial industry expertise, diverse perspectives, and a
wide variety of backgrounds, will help guide the Company forward.”

 

Mr. Apel continued, “On behalf of the Board, I also want to thank Malcolm and
Stewart for their service as directors and dedication to the Company. As true
leaders of Stewart, they have played an integral role in the Company’s success
and have provided the rest of the Board and management team with valuable
insights and leadership over many years. They have been valued directors and
their willingness to put Stewart ahead of their own personal interests
demonstrates their leadership and commitment to the Company.”

 

"We are pleased to reach an agreement that brings new perspectives to our Board
of Directors,” said Matthew Morris, Chief Executive Officer. “The management
team and I look forward to working with the entire Board toward our common goal
of significantly improving shareholder value.”

 

Pursuant to the agreement, Starboard has also agreed to certain customary
standstill and voting provisions through the earlier of fifteen business days
prior to the nomination deadline for the Company’s 2018 Annual Meeting of
Shareholders and one-hundred thirty days prior to the first anniversary of the
Company’s 2017 Annual Meeting of Shareholders.

 

 

 



 

“We believe Stewart is an excellent company, with solid fundamentals and a
strong market position,” said Jeffrey C. Smith, Starboard’s CEO and Chief
Investment Officer. “We are pleased to have worked constructively with the
Stewart Board to institute these enhancements, which we believe will improve the
governance and independence of the Board. We fully expect the newly constituted
board to work with management to significantly improve operations and enhance
value for shareholders.”

 

Stewart also announced today that it has entered into a separate agreement with
Foundation Asset Management, LP (together with certain of its affiliates,
“Foundation”), pursuant to which Foundation has agreed, among other things, to
abandon its consent solicitation seeking to call a special meeting of Stewart’s
shareholders. Foundation has also agreed to certain customary standstill and
voting provisions through ten business days prior to the nomination deadline for
the 2018 Annual Meeting of Shareholders.

 

The full agreements with Starboard and Foundation will be filed in a Current
Report on Form 8-K with the Securities and Exchange Commission (the “SEC”).

 

Skadden, Arps, Slate, Meagher & Flom LLP is serving as legal counsel to Stewart.

 

About Matt Morris

 

Matt Morris, 45, serves as the chief executive officer of Stewart Information
Services Corporation. Previously, he was senior executive vice president for
Stewart Information Services Corporation, Stewart Title Company and Stewart
Title Guaranty Company. Mr. Morris joined Stewart in May 2004 to serve as senior
vice president of Planning and Development. Prior to rejoining Stewart, he
served as director and COO for a strategic litigation consulting firm, offering
trial and settlement sciences and communications strategy.

 

Mr. Morris graduated from Southern Methodist University with a Bachelor's of
Business Administration in organizational behavior and business policy, and
received his MBA from the University of Texas with a concentration in finance.

 

About Clifford Press

 

Clifford Press, 63, is an experienced governance oriented investor, and has
served on the Boards of numerous public companies in the course of his career.
He currently serves as a director of Newcastle Investment Corp and Quantum
Corporation. Mr. Press has recently served as a director of GM Network, Ltd, a
private holding company providing Internet-based digital currency services and
SeaBright Holdings, Inc., a specialty underwriter of multi-jurisdictional
workers' compensation insurance. In 2005 Clifford Press formed Oliver Press
Partners in partnership with Gus Oliver. The principals use their extensive
legal, investment banking and transaction-oriented investing experience to
execute their investment strategy. In 1986, Mr. Press co-founded the investment
company Hyde Park Holdings which engaged in a number of investment and
acquisition activities from its founding through the 1990s. From 1983 to 1986,
Mr. Press began his career as an M&A banker at Morgan Stanley and Co.,
Incorporated.

 

Mr. Press received his undergraduate degree from Oxford University in England
and in 1983 received an MBA from the Harvard Business School.

 

 

 



 

About Stewart

 

Stewart Information Services Corporation (NYSE:STC) is a global real estate
services company, offering products and services through our direct operations,
network of Stewart Trusted ProvidersTM and family of companies. From residential
and commercial title insurance and closing and settlement services to
specialized offerings for the mortgage industry, we offer the comprehensive
service, deep expertise and solutions our customers need for any real estate
transaction. At Stewart, we believe in building strong relationships – and these
partnerships are the cornerstone of every closing, every transaction and every
deal. Stewart. Real partners. Real possibilities.TM More information can be
found at http://www.stewart.com, subscribe to the Stewart blog at
http://blog.stewart.com or follow Stewart on Twitter® @stewarttitleco.

 

Additional Information and Where to Find It

 

The Company, its directors and certain of its executive officers and employees
may be deemed to be participants in the solicitation of proxies from the
Company’s shareholders in connection with the Company’s 2017 Annual Meeting of
Shareholders (the “2017 Annual Meeting”). Prior to the 2017 Annual Meeting, the
Company will furnish a definitive proxy statement to its shareholders (the “2017
Proxy Statement”), together with a WHITE proxy card. SHAREHOLDERS ARE URGED TO
READ THE 2017 PROXY STATEMENT (INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO)
AND ANY OTHER RELEVANT DOCUMENTS THAT THE COMPANY WILL FILE WITH THE SEC
CAREFULLY IN THEIR ENTIRETY WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN
IMPORTANT INFORMATION. Information regarding the identity of potential
participants, and their director or indirect interests, by security holdings or
otherwise, will be set forth in the 2017 proxy Statement and other materials to
be filed with the SEC in connection with the 2017 Annual Meeting. Shareholders
will be able to obtain, free of charge, copies of the 2017 Proxy Statement, any
amendments or supplements thereto and any other documents (including the WHITE
proxy card) when filed by the Company with the SEC in connection with the 2017
Annual Meeting at the SEC’s website (http://www.sec.gov), at the Company’s
website (http://www.stewart.com) or by contacting Nat Otis by phone at (713)
625-8360, by email at nat.otis@stewart.com or by mail at Stewart Information
Services Corporation, Attn: Investor Relations, 1980 Post Oak Blvd., Ste. 800,
Houston, TX 77056.

 

Forward Looking Statements

 

Certain statements in this press release are “forward-looking statements” within
the meaning of the Private Securities Litigation Reform Act of 1995. Such
forward-looking statements relate to future, not past, events and often address
our expected future business and financial performance. These statements often
contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,”
“seek,” “will,” “foresee” or other similar words. Forward-looking statements by
their nature are subject to various risks and uncertainties that could cause our
actual results to be materially different than those expressed in the
forward-looking statements. These risks and uncertainties include, among other
things: economic conditions; adverse changes in the level of real estate
activity; changes in mortgage interest rates, existing and new home sales, and
availability of mortgage financing; our ability to respond to and implement
technology changes, including the completion of the implementation of our
enterprise systems; the impact of unanticipated title losses or the need to
strengthen our policy loss reserves; any effect of title losses on our cash
flows and financial condition; the impact of vetting our agency operations for
quality and profitability; changes to the participants in the secondary mortgage
market and the rate of refinancing that affects the demand for title insurance
products; regulatory non-compliance, fraud or defalcations by our title
insurance agencies or employees; our ability to timely and cost-effectively
respond to significant industry changes and introduce new products and services;
the outcome of pending litigation; the impact of changes in governmental and
insurance regulations, including any future reductions in the pricing of title
insurance products and services; our dependence on our operating subsidiaries as
a source of cash flow; the continued realization of expense savings from our
cost management program; our ability to successfully integrate acquired
businesses; our ability to access the equity and debt financing markets when and
if needed; our ability to grow our international operations; and our ability to
respond to the actions of our competitors. These risks and uncertainties, as
well as others, are discussed in more detail in documents filed with the
Securities and Exchange Commission, including our Annual Report on Form 10-K for
the year ended December 31, 2015, our quarterly reports on Form 10-Q, and our
Current Reports on Form 8-K. We expressly disclaim any obligation to update any
forward-looking statements contained in this press release to reflect events or
circumstances that may arise after the date hereof, except as may be required by
applicable law.



 

 

 



 

Contacts:

 

Nat Otis, (713) 625-8360

Director-Investor Relations

nat.otis@stewart.com

 

Joele Frank, Wikinson Brimmer Katcher

Matthew Sherman / Scott Bisang / Viveca Tress

(212) 355-4449

 

 

